Curia.

The deed from Daniel Tucker to Jonathan Tucker and Joel Hall conveyed no estate to them which could be subject to attachment by their creditors ; for it conveyed no present estate, but operated merely as a pledge to secure them against a future contingency. Jonathan Tucker was never damnified by the liability he assumed for Daniel; and he cannot be damnified in future, the debt being paid. Had the attachment of the petitioners ever been valid, it would have ceased to hold the estate when the interest of the grantee was terminated ; which was when the debt was paid whfsh he had assured. No lien was created against Jonathan Tucker jy the attachment ; and his property in the estate was disembarrassed when the debt was discharged. Hall acquired a permanent interest, because he was actually called upon to pay and did pay ; and the subsequent release of Daniel Tucker-to him gave him a oerfect estate in fee simple.

Petitioners nonsuit.